Title: From Thomas Jefferson to Samuel Brown, 3 November 1820
From: Jefferson, Thomas
To: Brown, Samuel


Dear Sir
Monticello
Nov. 3. 20.
The bearer of this is the son of mr James Maury an antient class-mate of mine, & the only one now living. I am not personally acquainted with this gentleman; but I love the father, and cannot be indifferent to the wishes of the son to be made known to the good of your state which he is about to visit. I commit him therefore to your kind attentions & good offices, and, from what all say of him, I am sure you will find them not misplaced. I am gratified  in this act by the double consideration of serving one friend, and indulging recollections of another, to whom, with wishes  for every blessing of health life & prosperity I present my affectionate and respectful salutations.Th: Jefferson